                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                               )
 UNITED STATES OF AMERICA,
                                               )
                                               )
                Plaintiff,                         Case No. 5:91-CR-291
                                               )
                                               )
        v.                                         Judge Dan Aaron Polster
                                               )
                                               )
 LARRY DEAN DUSENBERY,                             OPINION & ORDER
                                               )
                                               )
                Defendant.
                                               )

       On July 10, 2019, Defendant Larry Dean Dusenbery filed a Motion to Reduce Sentence

under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act. Doc #: 671. In his Motion,

Dusenbery asks the Court to reduce his sentence to time served based on his age and significant

health issues. Dusenbery filed a request for compassionate relief with the Warden on May 20,

2019. See Doc #: 673; Def. Resp. at 1. The Warden denied Dusenbery’s request on July 11, 2019.

Id. Pursuant to 18 U.S.C. § 3582(c)(1)(A), Dusenbery had a right to file a motion with this Court

30 days after he submitted his request to the Warden.           Thus, Dusenbery’s request for

compassionate relief is now properly before the Court.

       However, on August 1, 2019, the Government filed a Request to Stay Review of

Defendant’s Motion for Release so that the Bureau of Prisons could complete a full review of

Dusenbery’s health condition. Doc #: 672. The Government argues that the BOP’s thorough

review of Dusenbery’s health condition will aid the Court in ruling on Dusenbery’s Motion. Id. at

1. Dusenbery filed a Response on August 2, 2019, arguing that his motion is ripe and should be
decided without the BOP’s evaluation. Doc #: 673. The Government filed a Reply brief on August

5, 2019. Doc #: 674. After carefully reviewing the parties’ submissions, the Court determines that

staying Dusenbery’s Motion until after the BOP has completed its investigation would allow the

Court the benefit of reviewing a thorough record of Dusenbery’s health condition. Accordingly,

the Court will grant the Government is request for a 90-day stay. The Court REQUESTS that the

BOP complete its evaluation and submit a written report to the Government, Dusenbery’s counsel,

and the Court by November 6, 2019. The BOP’s written report should fully address Dusenbery’s

significant medical concerns.

       IT IS SO ORDERED.

                                                 /s/ Dan Aaron Polster Aug. 8, 2019_
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                2
